Title: [Diary entry: 22 November 1770]
From: Washington, George
To: 

Thursday 22. Stayd at Pittsburg all day. Invited the Officers & some other Gentlemen to dinner with me at Samples—among which was one Doctr. Connelly (nephew to Colo. Croghan)  a very sensible Intelligent Man who had travelld over a good deal of this western Country both by Land & Water & confirms Nicho⟨l⟩sons Acct. of the good Land on the Shawana River up which he had been near 400 Miles. This Country (I mean on the Shawana River) according to Doctr. Connellys acct. must be exceeding desirable on many Accts. The Climate is exceeding fine—the Soil remarkably good. The Lands well Waterd with good streams & full level enough for any kind of Cultivation. Besides these advantages from Nature, it has others not less Important to a new settlement particularly Game which is so plenty as not only to render the Transportation of Provisions there (bread only excepted) altogether unnecessary but to enrich the Adventurers with the Peltry for which there is a constant & good Market. Doctr. Connelly is so much delighted with the Lands, & Climate on this River; that he seems to wish for nothing more than to induce 100 families to go there to live that he might be among them. A New & most desirable Government might be established here to be bounded (according to his Acct.) by the Ohio Northward & westward. The Ridge that divides the Waters of the

Tenesee or Cherokee River Southward & Westward & a Line to be Run from the Falls of Ohio, or above so as to cross the Shawana River above the Fork of it. Docter Connelly gives much the same Acct. of the Land between Fort Chartres in the Illinois Country, and Post St. Vincent (O Post) that Nicholson does, except in the Article of Water, wch. the Doctr. says is bad, & in the Summer Scarce. There being little else than stagnate Water to be met with.